UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06172 Dreyfus Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 01/31 Date of reporting period: 10/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus October 31, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 100.0% Rate (%) Date Amount ($) Value ($) Alabama - 1.0% Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.63 11/7/16 2,000,000 a,b Alaska - 2.6% Valdez, Marine Terminal Revenue, Refunding (Exxon Pipeline Company Project) 0.47 11/1/16 5,000,000 b California - .8% California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.58 11/7/16 1,600,000 b Colorado - 10.4% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.63 11/7/16 10,000,000 b 10,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.69 11/7/16 10,000,000 b 10,000,000 Delaware - 1.9% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.54 11/1/16 2,485,000 b 2,485,000 University of Delaware, Revenue (Liquidity Facility; TD Bank) 0.47 11/1/16 1,200,000 b 1,200,000 Georgia - 1.0% Private Colleges and Universities Authority, Revenue (Emory University) 0.62 11/7/16 1,955,000 b Illinois - 3.2% DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.65 11/7/16 2,000,000 b 2,000,000 Illinois Development Finance Authority, Revenue (Fenwick High School Project) (LOC; PNC Bank NA) 0.60 11/7/16 4,200,000 b 4,200,000 Indiana - 1.1% Indiana Finance Authority, Lease Appropriation Revenue (Stadium Project) (Liquidity Facility; JPMorgan Chase Bank) 0.59 11/1/16 2,000,000 b STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Iowa - 2.0% Iowa Finance Authority, Revenue (YMCA and Rehabilitation Center Project) (LOC; Bank of America) 0.69 11/7/16 3,785,000 b Louisiana - 4.7% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.50 11/1/16 4,000,000 b 4,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.52 11/1/16 5,000,000 b 5,000,000 Maryland - 11.7% Bel Air, EDR (Harford Day School Facility) (LOC; Branch Banking and Trust Co.) 0.65 11/7/16 3,475,000 b 3,475,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.78 11/7/16 2,110,000 b 2,110,000 Maryland Economic Development Corporation, EDR (Catholic Relief Services Facility) (LOC; Bank of America) 0.65 11/7/16 16,825,000 b 16,825,000 Michigan - 1.3% Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.73 11/7/16 2,545,000 b Mississippi - 1.1% Mississippi Development Bank, Special Obligation Bonds (Jackson County Industrial Water System Project) (Guaranty Agreement; Chevron Corporation) 0.48 11/1/16 2,000,000 b Montana - 2.6% Forsyth, PCR Refunding (PacifiCorp Project) 0.52 11/1/16 5,000,000 b New York - 21.2% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (LOC; Royal Bank of Canada) 0.51 11/1/16 11,800,000 b 11,800,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 0.80 11/7/16 2,415,000 b 2,415,000 New York City, GO Notes (Liquidity Facility; Royal Bank of Canada) 0.51 11/1/16 1,600,000 b 1,600,000 New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.54 11/1/16 5,000,000 b 5,000,000 Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 21.2% (continued) New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.56 11/1/16 1,700,000 b 1,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; U.S. Bank NA) 0.50 11/1/16 4,000,000 b 4,000,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; U.S. Bank NA) 0.50 11/1/16 6,000,000 b 6,000,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen- Thuringen Girozentrale) 0.56 11/1/16 2,500,000 b 2,500,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen- Thuringen Girozentrale) 0.56 11/1/16 5,500,000 b 5,500,000 North Carolina - 13.0% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (LOC; Wells Fargo Bank) 0.48 11/1/16 10,000,000 b 10,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cape Fear Valley Health System) (LOC; Branch Banking and Trust Co.) 0.68 11/7/16 14,800,000 b 14,800,000 Ohio - 3.1% Hamilton County, EDR (Boys/Girls Clubs of Greater Cincinnati, Inc. Project) (LOC; PNC Bank NA) 0.76 11/7/16 1,675,000 b 1,675,000 Ohio, Capital Facilities Lease-Appropriation Bonds (Adult Correctional Building Fund Projects 0.68 11/7/16 3,000,000 b 3,000,000 Ohio State University, General Receipts Bonds 5.00 12/1/16 1,205,000 1,209,232 Pennsylvania - 4.0% Pennsylvania Higher Educational Facilities Authority, Revenue (Drexel University) (LOC; TD Bank) 0.48 11/1/16 7,700,000 b STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 11.2% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.68 11/7/16 2,000,000 b 2,000,000 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 0.54 11/1/16 3,750,000 b 3,750,000 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 0.54 11/1/16 5,000,000 b 5,000,000 Houston, Utility System Revenue, CP (LOC; Bank of America) 0.79 11/29/16 2,000,000 2,000,000 Tender Option Bond Trust Receipts (Series 2016-XM0187), (Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.69 11/7/16 3,000,000 a,b,c 3,000,000 Tender Option Bond Trust Receipts (Series 2016-ZF0495), (Cleburne Independent School District, Unlimited Tax School Building Bonds) (Liquidity Facility; Royal Bank of Canada and (LOC; Permanent School Fund Guarantee Program) 0.66 11/7/16 5,650,000 a,b,c 5,650,000 Utah - 2.1% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.52 11/1/16 4,000,000 b Total Investments (cost $191,479,232) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2016, these securities amounted to $10,650,000 or 5.56% of net assets. b Variable rate demand note—rate shown is the interest rate in effect at October 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus October 31, 2016 (Unaudited) The following is a summary of the inputs used as of October 31, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 191,479,232 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ Bradley J.
